Citation Nr: 0415065	
Decision Date: 06/10/04    Archive Date: 06/23/04	

DOCKET NO.  00-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
February 1977.  

This matter arises from various rating decisions rendered 
since February 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, wherein the 
RO increased the disability evaluation for the veteran's 
service-connected low back disability, to include 
degenerative disc disease, from 10 percent to 40 percent.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted before the undersigned on August 17, 
2001; a transcript of that proceeding is of record.

In January 2002, the Board remanded the case to the RO for 
further development and adjudicative action.  

In August 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

In a July 2002 rating decision, the RO increased the 
disability rating for the 
appellant's service-connected lumbar strain with degenerative 
disc disease, postoperative left L4-L5 disc herniation and 
posterior spurs impinging into the spinal canal from 
10 percent to 40 percent under Diagnostic Codes 5293 and 
5295.  

The RO then noted in a February 2003 supplemental statement 
of the case that the criteria for rating intervertebral disc 
syndrome were potentially applicable in this veteran's case.  
This is significant because, effective September 23, 2002, 
the regulation governing the evaluation of intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
revised.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
The RO correctly advised the veteran of the change in the 
rating criteria, and gave the veteran an opportunity to 
provide additional evidence or argument on the issue on 
appeal.  

Notwithstanding the above, however, the Board observes that 
effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the new regulatory criteria 
used for the evaluation of diseases and injuries of the spine 
have not yet been provided to the appellant.  Since this 
change in law occurred while the appeal was pending, the 
Board must apply the version of the law that is more 
favorable to the claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

However, VA must apply the old criteria prior to the 
effective date of the new regulation.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Thus, in light of the 
above, the Board finds that the appellant should be 
specifically advised by the RO of the new and old criteria 
for rating spine disabilities.  Moreover, the appellant's 
claim should be reevaluated in light of the new criteria.  

Accordingly, this case is REMANDED to the VBA AMC for action 
as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  In view of the revised criteria for 
rating disabilities of the spine 
effective August 27, 2003, the VBA AMC 
should review the claim of entitlement to 
an increased evaluation for the service-
connected disability of the low back.  In 
this regard, any development deemed 
necessary, including further VA 
orthopedic examination, should be 
conducted.

3.  The VBA AMC should readjudicate the 
claim of entitlement to an increased 
evaluation for the service-connected 
disability of the low back.  In so doing, 
the VBA AMC should document its 
consideration of the applicability of the 
previous and amended criteria for rating 
disabilities of the spine.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for initial increased evaluation, and may result in a 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


